DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II in the reply filed on May 17, 2022 is acknowledged.
Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-17 are is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation “gas” renders the claim indefinite, since it is unclear whether the “gas” is the same or different structure from the “phase change material.”  The Examiner suggests importing structural definition from the specification to further define the “gas” and “phase change material.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barz et al. (NPL).
	Barz et al. (abstract) discloses a method of determining a capacity of a thermal battery (thermal energy storage), comprising: 
transferring heat to and/or from a phase change material (PCM) in a vessel via a heat exchanger (tube bundle); 
detecting an indication of a plurality of temperatures corresponding to a plurality of volumes (four in Figure 1) of the phase change material (PCM) with a plurality of temperature sensors (four internal PCM temperature sensors); and 
determining a real-time heat duty (stored energy) of the phase change material (PCM) from the indication of the temperatures corresponding to the volumes of the phase change material (PCM) with temperature sensors.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barz et al. (NPL).
	Barz et al. discloses all the claimed limitations except determining the real-time heat duty of the phase change material (PCM) by determining a real-time heat duty for each of the volumes of the phase change material (PCM) based on a heat transfer area and thermal resistance at locations in the heat exchanger (tube bundle) associated with the volumes and by summing the real-time heat duty for each of volumes.  
Barz et al. (sections 2 to 7) discloses modeling and numerical analysis of the heat exchanger (tube bundle) and phase change material (PCM) with high level mathematics including a temperature vs. time graph  (Figure 7).  Therefore, it would have been obvious to one of ordinary skill in the art to determine the real-time heat duty of the phase change material (PCM) by determining a real-time heat duty for each of the volumes of the phase change material (PCM) based on a heat transfer area and thermal resistance at locations in the heat exchanger (tube bundle) associated with the volumes and by summing the real-time heat duty for each of volumes.
Allowable Subject Matter
Claims 13-17 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763